Blandford, Justice.
The plaintiff in error was indicted for embezzlement and found guiltj’.
The record shows that there was a panel of forty-eight men, whose names were called by the clerk of the' court, and a list of the names of these were made. out and furnished to counsel for the accused. There certainly was nothing wrong in this. Whether the array was put upon the accused or not the record is silent, and we will presume that this was done, when the record fails to show the contrary.
A charter granted by the superior court of Richmond county and a renewal thereof to the Southern Express Company was offered in evidence by the state. This was objected to by the accused, upon the ground that when this charter was renewed, the courts had no power or jurisdiction, under the constitution of this state, to grant or renew charters to express companies. This objection was overruled by the court, and this is the main ground of exception. The legislature, on the 13th of February, 1877, passed an act entitled an act to ratify and confirm the orders and decrees of the superior court of this state granting or renewing the existence of corporations, with all actions thereunder of every kind by or with such corporations, and for other purposes.” .See acts of 1877, pages 34 and 35.
This act gave vitality to the charter of the Southern Express Company, and the same is constitutional, there being but one subject-matter in said act; it is a curing or healing statute, and such acts have ever been held to *570be constitutional and within the power of the legislature. So we think the court did right to admit the evidence objected to. See Howell vs. The State, 71 Ga., 224; Hope et al. vs. City of Gainesville, 72 Ga., 246; 61 Ga., 20 This last case is fully reviewed in Howell vs. The State, cited supra, and does not conflict with what we now decide.
Judgment affirmed.